Citation Nr: 1212242	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the termination of entitlement to benefits for chronic obstructive pulmonary disease under 38 U.S.C.A. § 1151 was proper.

2.  Whether the termination of entitlement to benefits for congestive heart failure under 38 U.S.C.A. § 1151 was proper.

3.  Whether the termination of entitlement to benefits for diabetes mellitus under 38 U.S.C.A. § 1151 was proper.

4.  Whether the termination of entitlement to benefits for a total disability rating for compensation on the basis of individual unemployability under 38 U.S.C.A. § 1151 was proper.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In July 2006, the Board issued a decision which found that the severance of compensation benefits for chronic obstructive pulmonary disease, congestive heart failure, diabetes mellitus, and total disability compensation based on individual unemployability (TDIU) was proper.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court issued an Order granting a Joint Motion for Remand (Joint Motion) and remanded the matter to the Board.  In October 2007, the Board remanded the case to the RO for additional consideration and development in compliance with the Joint Motion.  In June 2008, the Board again remanded the Veteran's claim for additional development.  In August 2009, the Board issued a decision which again found that the severance of compensation benefits for chronic obstructive pulmonary disease, congestive heart failure, diabetes mellitus, and TDIU was proper.  The Veteran again appealed this decision to the Court.  In February 2011, the Court issued an Order granting another Joint Motion, which remanded the case to the Board for additional consideration of the relevant laws and regulations.  By a May 2011 decision, the Board vacated the August 2009 decision and remanded the case the RO for additional consideration.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  An October 2000 rating decision granted entitlement to benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus; an October 2001 rating decision granted entitlement to a TDIU.

2.  The grant of entitlement to benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus was clearly and unmistakably erroneous.

3.  Chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus were not the result of VA carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable in furnishing her medical treatment.

4.  TDIU was granted based on the ratings assigned at the time of the award of entitlement to benefits under 38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus; service connection is not in effect for any other disability.


CONCLUSIONS OF LAW

1.  The October 2000 and October 2001 rating decisions contain clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).

3.  The criteria for terminating entitlement to benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus have been met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.103, 3.105 (2011).

4.  The criteria for terminating entitlement to a TDIU have been met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, when an award is adversely affected by way of severance or termination of entitlement to benefits, the issue does not raise from a claimant's application for benefits.  In this case, the RO proposed to terminate entitlement to 38 U.S.C.A. § 1151 benefits because it determined that a prior award was based on CUE.  The above-cited notice and duty to assist provisions do not apply to issues involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)).  Instead, other notice and due process provisions are applicable in this case.  See 38 C.F.R. § 3.103 (2011); see also VAOPGCPREC 13-96, 61 Fed. Reg. 66750 (1996) (commenting on the notice requirements when terminating benefits under 38 U.S.C.A. § 1151). 

In cases where entitlement to benefits under 38 U.S.C.A. § 1151 are to be severed or terminated, VA is required to provide the Veteran with notice of the proposed termination and a period of 60 days in which to submit evidence to show that the action should not be taken.  See 38 C.F.R. § 3.103(b)(2); see also VAOPGCPREC 13-96, 61 Fed. Reg. 66750 (1996).  Additionally, the Veteran has the right to request a hearing.  See 38 C.F.R. § 3.103(c). 

In this case, the RO sent a July 2004 notice letter accompanying a June 2004 rating decision proposing the severance of 38 U.S.C.A. § 1151 benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus.  The Veteran was also informed that she could request a personal hearing.  In July 2004, the Veteran requested a hearing with respect to the proposed termination, which she later withdrew on the day on which the hearing was scheduled, August 18, 2004.  The 60-day period in which the Veteran had to request an additional hearing expired without any further request from the Veteran or her representative prior to the RO's promulgation of the proposed termination of service connection and discontinuation of TDIU.  Therefore, the RO provided sufficient notice to the Veteran regarding the adverse action and allowed the Veteran to show that the action should not be taken.  38 C.F.R. § 3.103; VAOPGCPREC 13-96, 61 Fed. Reg. 66750 (1996).  Thereafter, in an October 2004 rating decision, the RO effectuated the termination of 38 U.S.C.A. § 1151 benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus.  Accordingly, the Board finds that, with the issuance of the proposed rating decision and notice of termination, VA has complied with relevant due process considerations with respect thereto.  The Veteran has not contended otherwise.

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision of entitlement to benefits under 38 U.S.C.A. § 1151 may be reversed or amended only on the basis of CUE.  VAOPGCPREC 13-96, 61 Fed. Reg. 66750 (1996).  In its November 2004 rating decision, the RO determined that termination of entitlement to benefits was appropriate, as the October 2000 and October 2001 rating decisions contained CUE.  

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245.

In an October 2000 rating decision, the RO determined that entitlement to benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus was warranted under 38 U.S.C.A. § 1151.  The basis for this decision rested primarily on September 1998 private treatment records noting that the Veteran developed diabetes and congestive heart failure, and had an increased severity of chronic obstructive pulmonary disorder, following treatment with steroids for shortness of breath and other conditions at a VA medical facility.

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  The provisions of 38 U.S.C.A. § 1151 also provide that when there is no willful misconduct by a veteran, disability resulting from VA hospital care furnished the veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

For the reasons discussed below, it is clear that the correct facts were not applied in the October 2000 RO decision.  There is no evidence that the Veteran's claimed allergy to steroid medication was known to VA personnel at the time of either her 1997 or 1998 surgeries, and the record reflects not only that the Veteran does not have a diagnosis of diabetes mellitus based on objective, laboratory evidence, but also that the Veteran's chronic obstructive pulmonary disease and congestive heart failure were not caused or aggravated by any VA treatment that the Veteran received during or after her 1997 bunionectomy or 1998 sinus surgery. 

I.  Claimed Steroid Allergy

First and foremost, at the time of the October 2000 rating decision, the record does not reflect that VA medical personnel had knowledge that the Veteran had an allergy to steroids prior to giving her such medications to treat shortness of breath and other conditions, such that the administration of steroids would have constituted "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault."  Id.  VA outpatient treatment records beginning in May 1996 reflect that the Veteran had "no known allergies."  Every inpatient treatment record dated in August 1997, prior to the Veteran's left bunionectomy surgery, reflects that the Veteran had an allergy to Keflex, an antibiotic medication, but shows no other allergies.  In the recovery room on the day of her surgery, the Veteran was treated with Fentanyl, not a steroid but an opioid painkiller; an hour after this medication was begun by IV, the Veteran developed a distended vein, and the Fentanyl was immediately discontinued.  Similarly, records following that surgery, to include her 8-week follow-up visit, note that the Veteran was "doing well" and there was no evidence that she reported any physical problems. 

In December 1997, the Veteran called the VA medical center to report that she was experiencing wheezing and shortness of breath.  She stated that her private physician had given her medications and inhalers, and that she had initially improved, but then worsened.  A VA outpatient treatment record dated later that day had no notations that she had any allergies; she was prescribed Prednisone and Robitussin with Codeine.  It is not clear from the record whether this was the first time she had taken Prednisone or other steroids, or whether those medications had been among those prescribed by the private practitioner.  Again, however, there was no adverse reaction to this treatment; the prescriptions were continued in February 1998, and in April 1998, after the Veteran phoned the VA medical facility to request a refill.  The Veteran underwent sinus surgery in April 1998.  The discharge summary noted that the Veteran had a normal preoperative chest x-ray, but had a marked bronchospasm in the immediate postoperative course requiring Solu-Medtrol, Atrovent, and Albuterol, which resulted in nausea.  She was initially put on Bactrim to ward off infection after the surgery, but was switched to Cipro after development of a rash.  Her allergy to Keflex was noted.  Her medications on discharge included Flunisolide, Albuterol, and Atrovent; it was noted that a beclomethasone inhaler could also be used if necessary. 

In June 1998, the Veteran was hospitalized privately for shortness of breath.  VA outpatient treatment records from that month note a new allergy, Theophylline, a nonsteroid medication used to treat chronic obstructive pulmonary disease.  The first evidence of a reported steroid allergy was noted in a July 1998 private treatment record; at that time, Dr. S.G.N. noted that the Veteran "had allergies to [intravenous] and oral steroids and possibly to Darvocet" during her May 1998 private hospitalization.  However, besides the oral steroid (Prednisone) given to treat her respiratory concerns, the record does not reflect that the Veteran was treated with steroids by VA medical professionals at the time of either her 1997 or 1998 surgeries. 

Moreover, the first evidence of a documented steroid allergy was noted in September 1998 inpatient treatment records which reported allergies to all steroids including Prednisone, as well as Bactrim and Keflex, which are antibiotics.  Records from VA inpatient treatment in September 1998 reflect allergies to, in addition to the above medications, Motrin, Demerol, Azmacort, Lodine, Flovent, and Vancanase.  Despite all this documented evidence of a claimed allergy to steroids, and the Veteran's clear awareness by this point of her claimed allergy to steroids, a private physician in October 1998 prescribed Prednisone to medicate her "hard to treat" asthma. 

In sum, there is no evidence that VA medical personnel had any knowledge of a steroid allergy such that prescription or administration of steroids prior to, during, or immediately after the Veteran's 1997 and/or 1998 surgeries would constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Accordingly, the Board finds that the clear and unmistakable evidence of record shows that the VA medical centers' use of steroids to treat the Veteran's respiratory and other conditions did not constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or result in an event not reasonably foreseeable based on the Veteran's documented medical history.  

II.  Chronic Obstructive Pulmonary Disease and Congestive Heart Failure 

At the time of the RO's October 2000 rating decision, the pertinent evidence of record consisted of VA treatment records from October 1993 through April 2000, and a July 1998 letter from S.G.N., M.D.
 
A VA x-ray report dated in March 1994, more than 3 years prior to her August 1997 bunionectomy surgery and more than 4 years prior to her April 1998 sinus surgery, showed that the Veteran had chronic obstructive pulmonary disease and borderline cardiomegaly.  Subsequent to the August 1997 bunionectomy surgery, a December 1997 chest x-ray showed that the Veteran's lungs were clear, heart was normal, and bony cage was normal; there was no change from the study of March 1994.  A February 1998 chest x-ray was also normal.  Treatment records from the Veteran's April 1998 sinus surgery reveal diagnoses of severe chronic obstructive bronchopulmonary disease.  

A formal diagnosis of congestive heart failure was first made in October 1998, when the Veteran was hospitalized in a private facility for left lower extremity swelling and increased shortness of breath; hypereosinophilia and pericardial effusion were also noted.  The records reflect diagnoses of probable infiltrative cardiomyopathy, pericardial effusion, and chronic obstructive pulmonary disease.  One treatment record notes that the Veteran was previously treated at the VA medical center for chronic obstructive pulmonary disease with multiple steroids.  The records indicate that the Veteran had no known heart history, but her chest x-ray appeared to show a larger cardiac silhouette than mid-August, and that an August 1998 echocardiogram was suggestive of normal systolic and diastolic function.  A radionuclide cardiac scan was performed with very poor functional capacity.  The study was not felt to represent any evidence of inducible ischemia, however, there was some mild decrease in the inferior wall on both stress and rest views, suggesting some possible scarring in that region.  An echocardiogram was performed, which revealed a moderate sized pericardial effusion, not felt to be of any hemodynamic significance.  Visually estimated ejection fraction was approximately 40 percent.  The endocardium appeared to be significantly thickened in a biventricular fashion, involving the posterolateral wall, to a greater extent along with some of the apex than the other walls.  There was a moderate degree of mitral regurgitation and the left ventricle appeared to be slightly dilated.

A September 1998 VA chest x-ray revealed an enlarged cardiac silhouette with clear lungs and no acute bony abnormalities.  A nuclear cardiology study was negative with no evidence of inducible ischemia.

VA treatment records from October 1998 show that the Veteran was transferred and admitted to the VA hospital for workup of congestive heart failure and hypereosinophilia.  The diagnoses on admission were congestive heart failure of unknown etiology, hypereosinophilia, and iron deficiency anemia.  An October 1998 VA echocardiogram revealed findings suggestive of cardiomyopathy and moderate pericardial effusion with early signs of tamponade.  Another October 1998 VA echocardiogram showed findings suggestive of cardiomyopathy with resolved pericardial effusion.  In October 1998, the Veteran underwent an urgent left heart catheterization and right heart catheterization with coronary angiography.  The results of the cardiac catheterization were normal.  There was a globally depressed left ventricular function with about 35 percent ejection fraction.  Coronary arteries and right heart pressures were normal.  A biopsy of the heart did not show hypereosinophilis, but was consistent with some type of fibrosis, and the changes indicated endomyocarditis.  Secondary to the biopsy results, pericardiocentesis was performed, and 400 cubic centimeters of fluid was taken out.  The diagnoses on discharge were congestive heart failure (non ischemic dilated cardiomyopathy; endomyocarditis), hypereosinophilia, and pericardial effusion, status post pericardiocentesis. 

VA treatment records from February 1999 through April 2000 reveal continued diagnoses of and treatment for chronic obstructive pulmonary disease and congestive heart failure.  The Veteran was prescribed Prednisone for treatment of chronic obstructive pulmonary disease through March 2000.

In a July 1998 statement, S.N., M.D. reported that the Veteran was admitted to the Eastern Oklahoma Medical Center in May 1998 and treated for acute exacerbation of asthma, bronchitis, and acute sinusitis.  Dr. S.N. stated that the Veteran "had allergies to IV and oral steroids and possibly to Darvocet."

For a claim to be substantiated on the basis of 38 U.S.C.A. § 1151, it must be shown that not only did additional disability result from VA treatment, but that such treatment was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, or an event which is not reasonably foreseeable. 

Ultimately, although there is evidence of a diagnosis of congestive heart failure and evidence suggesting that the Veteran's chronic obstructive pulmonary disease worsened after the August 1997 and April 1998 surgeries, the evidence of record at the time of the October 2000 rating decision simply does not show that the development of congestive heart failure or the worsening of chronic obstructive pulmonary disease was due to the VA medical center personnel's administration of medications to which the Veteran had an allergy.  In fact, there is no evidence whatsoever in the claims file at the time of the October 2000 rating decision which addresses the etiology of the Veteran's chronic obstructive pulmonary disease or congestive heart failure or otherwise relates them to VA treatment.  As discussed above, the evidence of record at the time of the October 2000 rating decision did not show that the VA medical centers' use of steroids to treat the Veteran's respiratory and other conditions constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or result in an event not reasonably foreseeable based on the Veteran's documented medical history.  Moreover, the evidence clearly does not show that the other treatment she received during and after her August 1997 bunionectomy surgery and her April 1998 sinus surgery constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault to the extent that it caused her congestive heart failure or aggravated her chronic obstructive pulmonary disease.  Additionally, the evidence does not show that treatment did not result in an event not reasonably foreseeable based on the Veteran's documented medical history.  For those reasons, entitlement to 38 U.S.C.A. § 1151 benefits for chronic obstructive pulmonary disease and for congestive heart failure was properly terminated, as the clear and unmistakable evidence of record failed to show that the Veteran's chronic obstructive pulmonary disease and congestive heart failure were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  In addition, the evidence does not reflect that they were the result of an event that was not reasonably foreseeable based on the Veteran's documented medical history. 

III.  Diabetes mellitus

The records prior to, during, and after the Veteran's 1997 bunionectomy and 1998 sinus surgery do not show diagnoses of diabetes.  The first notation of diabetes as a diagnosed disorder is in a September 1998 private treatment record noting that the Veteran had steroid-induced diabetes mellitus after having been treated with multiple steroids.  Another private treatment record from the same facility noted that the Veteran had diabetes mellitus secondary to being on heavy steroids due to chronic obstructive pulmonary disease.  Although the private treatment record notes that her glucose was 123, the record does not indicate whether this was a fasting glucose test or a random glucose test. 

Importantly, the grant of 38 U.S.C.A. § 1151 benefits for diabetes mellitus was made based on the premise that the Veteran had a diagnosis of diabetes, that it was the result of the administration of steroids by VA personnel, and that such administration was faulty because it was done despite it being known that the Veteran had a steroid allergy.  As noted above, the Veteran's claimed steroid allergy was not documented in the Veteran's VA treatment records, and it is not shown that VA medical professionals treating the Veteran during or after her 1997 and 1998 surgeries had any knowledge of such an allergy. 

Ultimately, although the Veteran's contends that her diagnosed diabetes mellitus was the result of having been treated with steroids at the VA medical center, as discussed in greater detail above, the clear and unmistakable evidence of record at the time of the October 2000 rating decision does not show that the administration of steroids by the VA medical center was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that it was based on an event that was not reasonably foreseeable based on the Veteran's documented medical history.  For those reasons, an award of benefits for diabetes mellitus was properly terminated.

IV.  Conclusion 

Ultimately, the record reflects that VA medical personnel had no knowledge of the Veteran's claimed steroid allergy at the time of either her August 1997 bunionectomy, or her April 1998 sinus surgery.  Indeed, the Veteran was first treated with steroids, Prednisone, beginning in late 1997, and none of the records from that time through the day of her April 1998 sinus surgery document the claimed allergy to or other complications from that prescription.  There is simply no evidence that the medications given to the Veteran, to include steroids, constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or resulted in an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

The Board concludes that the evidence shows that the October 2000 rating decision's award of 1151 benefits for chronic obstructive pulmonary disorder, congestive heart failure, and diabetes mellitus meets the criteria for CUE.  First, the correct facts were not applied in the October 2000 rating decision, as there was no evidence that the Veteran's claimed allergy to steroid medication was known to VA personnel at the time of the 1997 or 1998 surgeries, and the Veteran's chronic obstructive pulmonary disorder, congestive heart failure, and diabetes mellitus were not caused or aggravated by any VA treatment that the Veteran received during or after the 1997 and 1998 surgeries.  Second, the error is undebatable.  There is no evidence addressing the etiology of the Veteran's chronic obstructive pulmonary disorder and congestive heart failure and there is no evidence showing that any treatment provided by VA was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that is was based on an event not reasonably foreseeable based on the Veteran's documented medical history.  The undebatable error manifestly changed the outcome.  If the error had not been made, 1151 benefits would not have been awarded.  Lastly, these findings are based solely on the record and the law that existed at the time of the October 2000 rating decision.  See Damrel, 6 Vet. App. at 245.  Accordingly, the Board finds that the award of 1151 benefits for chronic obstructive pulmonary disorder, congestive heart failure, and diabetes mellitus in the October 2000 rating decision was CUE.  Therefore, termination of 38 U.S.C.A. § 1151 benefits for these disorders was proper, and the appeal must be denied. 

V.  Termination of TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2011). 

At the time that the October 2004 rating decision terminated TDIU, service connection was not in effect for any disability.  As determined herein, the termination of 38 U.S.C.A. § 1151 benefits for chronic obstructive pulmonary disease, congestive heart failure, and diabetes mellitus was proper.  38 C.F.R. § 3.105.  As a result of such proper termination, there were no service-connected disorders, and as such, the threshold requirements for TDIU, which require, at a minimum, one service-connected disability, were not met.  See id.  Thus, the RO's termination of TDIU benefits was proper.  Accordingly, restoration is not warranted, and the appeal must be denied. 


ORDER

Termination of 38 U.S.C.A. § 1151 benefits for chronic obstructive pulmonary disease was proper, and restoration of the award is denied. 

Termination of 38 U.S.C.A. § 1151 benefits for congestive heart failure was proper, and restoration of the award is denied. 

Termination of 38 U.S.C.A. § 1151 benefits for diabetes mellitus was proper, and restoration of the award is denied. 

Termination of TDIU was proper, and restoration of the award is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


